Exhibit 10.1

HC2 HOLDINGS, INC.

2014 OMNIBUS EQUITY AWARD PLAN

EMPLOYEE NONQUALIFIED OPTION AWARD AGREEMENT

THIS NONQUALIFIED OPTION AWARD AGREEMENT (the “Agreement”), is made, effective
as of [insert date] (the “Date of Grant”), between HC2 Holdings, Inc. (the
“Company”), and [insert name] (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the HC2 Holdings, Inc. 2014 Omnibus Equity
Award Plan (the “Plan”), pursuant to which Options may be granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that it is in the best interests of the Company and its stockholders
to grant to the Participant an Option as provided herein and subject to the
terms set forth herein.

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

 

1. Grant of Option.

 

  (a) Grant. The Company hereby grants to the Participant an Option (the
“Option”) to purchase [insert number] shares of Common Stock (such shares, the
“Option Shares”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The Option is not intended to qualify as an
Incentive Stock Option. The Exercise Price, being the price at which the
Participant shall be entitled to purchase the Option Shares upon the exercise of
all or any portion of the Option, shall be $ [insert price] per Option Share.

 

  (b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. In the event of a conflict between
the Plan and this Agreement, the terms and conditions of the Plan shall govern.
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

 

2.

Vesting. Except as may otherwise be provided herein (or as otherwise provided in
an employment, consulting or other written agreement between the Participant and
the Company or any of its Subsidiaries), subject to the Participant’s continued
employment with the Company or a Subsidiary, the Option shall become vested and
exercisable with respect to [insert percentage] (XX%) of the Option Shares on
each of the [insert applicable



--------------------------------------------------------------------------------

  anniversaries] anniversaries of the [insert vesting commencement date] (each
such date, a “Vesting Date”). Any fractional Option Shares resulting from the
application of the vesting schedule shall be aggregated and the Option Shares
resulting from such aggregation shall vest on the final Vesting Date.

 

3. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold, gifted, loaned or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
of the Plan. In the event of the Participant’s death, the Option shall
thereafter be exercisable (to the extent otherwise exercisable hereunder) only
by the Participant’s executors or administrators. In addition, the Participant
agrees to comply with any written holding requirement policy adopted by the
Company for employees.

 

4. Termination of Employment. Except as otherwise provided below (or as
otherwise provided in an employment, consulting or other written agreement
between the Participant and the Company or any of its Subsidiaries), if the
Participant’s employment or service with the Company or any Subsidiary, as
applicable, terminates for any reason, then the unvested portion of the Option
shall be cancelled immediately and the Participant shall immediately forfeit any
rights to the Option Shares subject to such unvested portion.

 

5. Expiration.

 

  (a) In no event shall all or any portion of the Option be exercisable after
the tenth anniversary of the Date of Grant (the “Option Period”).

 

  (b) Except as otherwise provided in an employment, consulting or other written
agreement between the Participant and the Company or any of its Subsidiaries, if
the Participant’s employment or service with the Company and all Subsidiaries is
terminated (i) by the Company or its Subsidiaries without Cause the Option shall
expire on the earlier of the last day of the Option Period or the date that is
90 days after the date of such termination, or (ii) by the Participant for any
reason other than at a time when grounds to terminate the Participant’s
employment for Cause exist, the Option shall expire on the earlier of the last
day of the Option Period or the date that is 30 days after the date of such
termination. In the event of a termination described in this subsection (b), the
Option shall remain exercisable by the Participant until its expiration only to
the extent the Option was exercisable at the time of such termination.

 

  (c) Except as otherwise provided in an employment, consulting or other written
agreement between the Participant and the Company or any of its Subsidiaries, if
the Participant dies or is terminated on account of Disability prior to the end
of the Option Period and while still in the employ or service of the Company or
a Subsidiary, the Option shall remain exercisable by the Participant or his or
her beneficiary, as applicable, until the earlier of the last day of the Option
Period or the date that is one year after the date of death or termination on
account of Disability of the Participant, as applicable. In the event of a
termination described in this subsection (c), the Option shall remain
exercisable by the Participant until its expiration only to the extent the
Option was exercisable at the time of such termination.

 

2



--------------------------------------------------------------------------------

  (d) If the Participant ceases employment or service of the Company or any of
its Subsidiaries due to a termination for Cause or a termination by the
Participant for any reason at a time when grounds to terminate the Participant’s
employment for Cause exist, the Option (including any vested portion of the
Option) shall expire immediately upon such cessation of employment or service.

 

6. Method of Exercise.

 

  (a) Options which have become exercisable may be exercised by delivery of a
duly executed written notice of exercise to the Company at its principal
business office using such form(s) as may be required from time to time by the
Company. The Participant may obtain such form(s) by contacting the Acting
General Counsel at the address set forth in Section 9(a) below.

 

  (b) No Option Shares shall be delivered pursuant to any exercise of the Option
until payment in full of the Exercise Price therefor is received by the Company
in accordance with Section 7(d) of the Plan and the Participant has paid to the
Company an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld.

 

  (c) Subject to applicable law, the Exercise Price and applicable tax
withholding shall be payable by (i) cash or cash equivalents (including
certified check or bank check or wire transfer of immediately available funds),
(ii) if approved by the Committee, tendering previously acquired Common Stock
(either actually or by attestation) valued at their then Fair Market Value,
(iii) if approved by the Committee, a “net exercise” procedure effected by
withholding the minimum number of Option Shares otherwise deliverable in respect
of an Option that are needed to pay for the Exercise Price and all applicable
required withholding taxes, and (iv) such other method which is approved by the
Committee. Any fractional shares of Common Stock shall be settled in cash.

 

7. Rights as a Shareholder. The Participant shall not be deemed for any purpose
to be the owner of any Option Shares unless, until and to the extent that
(i) this Option shall have been exercised pursuant to its terms, (ii) the
Company shall have issued and delivered to the Participant the Option Shares,
and (iii) the Participant’s name shall have been entered as a shareholder of
record with respect to such Option Shares on the books of the Company.

 

8.

Tax Withholding. The exercise of the Option (or any portion thereof) shall be
subject to the Participant satisfying any applicable federal, state, local and
foreign tax withholding obligations. The Company shall have the power and the
right to deduct or withhold from all amounts payable to the Participant in
connection with the Option or otherwise, or require the Participant to remit to
the Company, an amount sufficient to satisfy any applicable taxes required by
law. In addition, the Committee may, in its sole discretion, permit the
Participant to satisfy, in whole or in part, the foregoing withholding liability
by (A) the delivery of shares of Common Stock (which are not subject to any
pledge or other security interest and which would not result in adverse
accounting to the Company) owned by the Participant having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of Option Shares otherwise issuable or deliverable pursuant to the
exercise of the Option Shares a number of shares with a Fair Market Value equal
to such

 

3



--------------------------------------------------------------------------------

withholding liability (but no more than the minimum required statutory
withholding liability). The obligations of the Company under this Agreement will
be conditional on such payment or arrangements, and the Company will, to the
extent permitted by law, have the right to deduct any such withholding taxes
from any payment of any kind otherwise due to the Participant.

 

9. Miscellaneous.

 

  (a) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

HC2 Holdings, Inc.

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Facsimile: 703-650-4295

Attention: General Counsel

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.

 

  (b) Clawback/Forfeiture. If the Participant receives any amount in excess of
what the Participant should have received with respect to the Option Shares for
any reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), then the Participant
shall be required to repay any such excess amount to the Company upon 30 days
prior written demand by the Committee. To the extent required by applicable law
(including without limitation Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd Frank Act), the Option Shares shall be subject to any
required clawback, forfeiture or similar requirement.

 

  (c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

  (d) No Rights to Service. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position as
an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

 

4



--------------------------------------------------------------------------------

  (e) Bound by Plan. By signing this Agreement, the Participant acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

  (f) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

  (g) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and the Participant and
the beneficiaries, executors, administrators, heirs and successors of the
Participant.

 

  (h) Section 409A. The Option is intended to be exempt from or comply with
Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. This Agreement is subject to Section 15(t) of the Plan.

 

  (i) Electronic Delivery. By executing this Agreement, the Participant hereby
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission
rules. This consent may be revoked in writing by the Participant at any time
upon three business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.

 

  (j) Securities Laws. The Participant agrees that the obligation of the Company
to issue Option Shares shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company’s securities
shall be listed.

 

  (k) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

 

  (l) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

 

  (m) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

  (n) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as set forth below.

 

HC2 Holdings, Inc.

 

By:

 

 

Title:

 

 

 

[insert name of Participant]

 

6